691 N.W.2d 453 (2005)
FISHER
v.
W.A. FOOTE MEMORIAL HOSP.
No. 126333.
Supreme Court of Michigan.
January 13, 2005.
SC: 126333, COA: 244678.
On order of the Court, the application for leave to appeal the May 4, 2004 judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue whether MCL 333.21513(e) creates a private cause of action.
The motion for leave to file brief amicus curiae in support of the application is GRANTED, and the American Osteopathic Association, Michigan Osteopathic Association, and American College of Osteopathic Surgeons are also granted permission to file an appellate brief as amici. Other persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.